Case: 10-60714     Document: 00511512330          Page: 1    Date Filed: 06/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 17, 2011
                                     No. 10-60714
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DONG CHOL KIM,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                         Petitions for Review of Orders of the
                            Board of Immigration Appeals
                                 BIA No. A039 772 846


Before KING, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        South Korean native and citizen Dong Chol Kim petitions this court for
review of an order of the Board of Immigration Appeals (BIA) concluding that he
was removable because his conviction for making a false statement on an income
tax return in violation of 26 U.S.C. § 7206(1) qualified as an aggravated felony
under 8 U.S.C. § 1227(a)(2)(A)(iii) and 8 U.S.C. § 1101(a)(43)(M). Kim concedes
that a § 7206(1) offense may qualify as an aggravated felony for immigration
purposes, but he contends that the Government failed to carry its burden of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60714    Document: 00511512330      Page: 2   Date Filed: 06/17/2011

                                  No. 10-60714

proving that his § 7206(1) offense involved a loss of more than $10,000. Our
review of the record controverts this assertion.
      The record contains the indictment and judgment for Kim’s offense, which
establish that the actual loss was $54,232. Because the indictment charged both
Kim and his wife, Kim contends that the government has failed to establish the
amount of the loss that is attributable solely to Kim. However, spouses who file
a joint tax return, such as Kim and his wife, are jointly and severally liable. See
26 U.S.C. § 6013(d)(3); Cheshire v. Comm’r of Internal Revenue, 282 F.3d 326,
331 (5th Cir. 2002).     So the entire amount is attributable to Kim.          The
indictment and judgment constitute “reasonable, substantial, and probative
evidence” and show that the Government has established Kim’s removability by
clear and convincing evidence. See Arguelles-Olivares v. Mukasey, 526 F.3d 171,
178 (5th Cir. 2008). The petition for review is DENIED.




                                        2